Exhibit 10.1

IRREVOCABLE WAIVER

This IRREVOCABLE WAIVER (this “Waiver”), dated as of June 18, 2014 but effective
for all purposes as of July 1, 2014 (the “Class D Unit Issuance Date”), is made
by Enbridge Energy Company, Inc., a Delaware corporation (the “General
Partner”), as general partner of Enbridge Energy Partners, L.P., a Delaware
limited partnership (the “Partnership”). All initially-capitalized terms used
but not otherwise defined in this Agreement shall have the meanings set forth in
the Fifth Amended and Restated Agreement of Limited Partnership of the
Partnership (the “Partnership Agreement”) unless the context clearly indicates
otherwise.

WHEREAS, pursuant to Section 5.5(a) of the Partnership Agreement, the General
Partner is entitled to certain cash distributions in excess of its 2.0% general
partner interest on the terms and subject to the conditions set forth in
Section 5.5(a) of the Partnership Agreement (the “Incentive Distributions”);

WHEREAS, pursuant to Section 5.1 of the Partnership Agreement, the General
Partner is entitled to certain allocations of items of income, gain, deduction
and loss, including Net Termination Gain and Net Termination Loss, in excess of
its 2.0% general partner interest on the terms and subject to the conditions set
forth in Section 5.1 of the Partnership Agreement (the “Incentive Allocations”);

WHEREAS, by this Waiver, the General Partner desires to irrevocably waive its
right to receive (i) the Incentive Distributions and (ii) the Incentive
Allocations in consideration of the issuance by the Partnership to the General
Partner or a subsidiary thereof of (A) 66,100,000 units of a new class of Units
to be designated as “Class D Units” (the “Class D Units”) and (B) 1,000 units of
a new class of Units to be designated as “Incentive Distribution Units” (the
“Incentive Distribution Units”), each with the rights, privileges and
preferences set forth in the Partnership’s Sixth Amended and Restated Agreement
of Limited Partnership (the “Sixth Amended and Restated Agreement”) to be
executed concurrently with this Waiver; and

WHEREAS, the Class D Units and the Incentive Distribution Units shall be issued
to the General Partner or a subsidiary thereof on the Class D Unit Issuance
Date.

NOW THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties hereby agree as follows:

Section 1. Irrevocable Waiver. Effective with respect to the calendar quarter
ending on June 30, 2014 and each calendar quarter thereafter, the General
Partner hereby irrevocably and unequivocally waives forever its right to receive
the Incentive Distributions and the Incentive Allocations and hereby
acknowledges that the applicable provisions of the Partnership Agreement shall
be interpreted as if the references to any distributions or allocations to the
General Partner with respect to its general partner interest in excess of 2.0%
are no longer operative, with the result that any allocations or distributions
that would have been made to the General Partner with respect to its general
partner interest in excess of 2.0% with respect to the calendar quarter ending
on June 30, 2014 and each calendar quarter thereafter shall instead be allocated
or distributed to the Limited Partners, including holders of Class A Common
Units, I-Units, Class D Units and Incentive Distribution Units, as applicable.



--------------------------------------------------------------------------------

Section 2. Reliance By Partnership. The General Partner hereby acknowledges that
the Partnership and its Partners are relying on this Waiver in connection with
the issuance by the Partnership to the General Partner or a subsidiary thereof
of the Class D Units and the Incentive Distribution Units, each with the rights,
privileges and preferences set forth in the Sixth Amended and Restated
Agreement.

Section 3. Applicable Law. This Agreement shall be construed in accordance with
and governed by the laws of the State of Delaware, without regard to the
principles of conflicts of law.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Waiver has been executed as of the date first above
written.

 

ENBRIDGE ENERGY COMPANY, INC.

By:

  /s/ MARK A. MAKI

Name:

  Mark A. Maki

Title:

  President and Principal Executive Officer

Received and

Acknowledged:

 

ENBRIDGE ENERGY PARTNERS, L.P. By:   Enbridge Energy Management, L.L.C., as  
delegate of Enbridge Energy Company,   Inc., its general partner By:   /s/
Terrance L. McGill Name:   Terrance L. McGill Title:   Senior Vice President—Gas
Pipelines & Processing